UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13368 FIRST MID-ILLINOIS BANCSHARES, INC. (Exact name of Registrant as specified in its charter) Delaware 37-1103704 (State or other jurisdiction of (I.R.S. employer identification no.) incorporation or organization) 1515 Charleston Avenue, Mattoon, Illinois 61938 (Address of principal executive offices) (Zip code) (217) 234-7454 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).[] Yes[X] No As of August 4, 2009, 6,142,404 common shares, $4.00 par value, were outstanding. PART I ITEM 1.FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except share data) June 30 December 31, 2009 2008 Assets Cash and due from banks: Non-interest bearing $ 23,259 $ 17,756 Interest bearing 70,636 30,587 Federal funds sold 60,000 38,300 Cash and cash equivalents 153,895 86,643 Investment securities: Available-for-sale, at fair value 254,069 169,476 Held-to-maturity, at amortized cost (estimated fair value of $470 and $610 at June 30, 2009 and December 31, 2008, respectively) 459 599 Loans held for sale 1,550 537 Loans 690,699 741,401 Less allowance for loan losses (8,573 ) (7,587 ) Net loans 682,126 733,814 Interest receivable 6,370 7,161 Other real estate owned 1,859 2,388 Premises and equipment, net 15,462 14,985 Goodwill, net 17,363 17,363 Intangible assets, net 3,184 3,562 Other assets 13,967 13,172 Total assets $ 1,150,304 $ 1,049,700 Liabilities and Stockholders’ Equity Deposits: Non-interest bearing $ 118,114 $ 119,986 Interest bearing 788,739 686,368 Total deposits 906,853 806,354 Securities sold under agreements to repurchase 67,761 80,708 Interest payable 2,019 1,616 FHLB borrowings 37,750 37,750 Other borrowings - 13,000 Junior subordinated debentures 20,620 20,620 Other liabilities 7,190 6,874 Total liabilities 1,042,193 966,922 Stockholders’ Equity Convertible preferred stock, no par value; authorized 1,000,000; issued 4,527 shares in 2009 22,635 - Common stock, $4 par value; authorized 18,000,000 shares; issued 7,328,123 shares in 2009 and 7,254,117 shares in 2008 29,312 29,017 Additional paid-in capital 26,402 25,289 Retained earnings 60,317 58,059 Deferred compensation 2,848 2,787 Accumulated other comprehensive loss (63 ) (416 ) Less treasury stock at cost, 1,185,719 shares in 2009 and 1,121,273 shares in 2008 (33,340 ) (31,958 ) Total stockholders’ equity 108,111 82,778 Total liabilities and stockholders’ equity $ 1,150,304 $ 1,049,700 See accompanying notes to unaudited condensed consolidated financial statements. Condensed Consolidated Statements of Income (unaudited) (In thousands, except per share data) Three months ended June 30, Six months ended June 30, 2009 2008 2009 2008 Interest income: Interest and fees on loans $ 10,543 $ 11,944 $ 21,406 $ 24,298 Interest on investment securities 2,285 2,121 4,369 4,243 Interest on federal funds sold 22 93 35 251 Interest on deposits with other financial institutions 56 126 60 279 Total interest income 12,906 14,284 25,870 29,071 Interest expense: Interest on deposits 3,703 4,326 7,276 9,176 Interest on securities sold under agreements to repurchase 31 196 57 564 Interest on FHLB borrowings 425 505 848 1,041 Interest on other borrowings - 129 22 294 Interest on subordinated debentures 256 326 572 692 Total interest expense 4,415 5,482 8,775 11,767 Net interest income 8,491 8,802 17,095 17,304 Provision for loan losses 638 868 1,242 1,059 Net interest income after provision for loan losses 7,853 7,934 15,853 16,245 Other income: Trust revenues 545 661 1,124 1,405 Brokerage commissions 133 221 212 320 Insurance commissions 422 420 1,167 1,129 Service charges 1,220 1,396 2,354 2,717 Securities gains, net 207 70 207 221 Total other-than-temporary impairment losses - - (1,943 ) - Portion of loss recognized in other comprehensive loss - - 1,074 - Other-than-temporary impairment losses recognized in earnings - - (869 ) - Gain on sale of merchant banking portfolio - - 1,000 - Mortgage banking revenue, net 303 135 391 243 Other 814 1,175 1,741 2,013 Total other income 3,644 4,078 7,327 8,048 Other expense: Salaries and employee benefits 4,245 4,314 8,449 8,438 Net occupancy and equipment expense 1,229 1,231 2,543 2,466 Net other real estate owned expense 203 84 276 158 FDIC insurance 628 21 1,264 44 Amortization of intangible assets 186 191 378 382 Stationery and supplies 131 138 265 281 Legal and professional 565 337 1,038 816 Marketing and donations 261 115 452 291 Other 1,167 1,497 2,333 2,837 Total other expense 8,615 7,928 16,998 15,713 Income before income taxes 2,882 4,084 6,182 8,580 Income taxes 883 1,390 1,998 2,964 Net income $ 1,999 $ 2,694 $ 4,184 $ 5,616 Dividends on preferred shares 509 - 775 - Net income available to common stockholders $ 1,490 $ 2,694 $ 3,409 $ 5,616 Per share data: Basic earnings per common share $ 0.25 $ 0.43 $ 0.56 $ 0.90 Diluted earnings per common share $ 0.24 $ 0.42 $ 0.55 $ 0.88 Cash dividends per common share $ 0.19 $ 0.19 $ 0.19 $ 0.19 See accompanying notes to unaudited condensed consolidated financial statements. Condensed Consolidated Statements of Cash Flows (unaudited) Six months ended June 30, (In thousands) 2009 2008 Cash flows from operating activities: Net income $ 4,184 $ 5,616 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 1,242 1,059 Depreciation, amortization and accretion, net 1,454 1,088 Stock-based compensation expense 27 30 Gains on investment securities, net (207) (221) Other-than-temporary impairment losses recognized in earnings 869 Losses on sales of other real property owned, net 234 135 Losses on write down of fixed assets 80 132 Gain on sale of merchant banking portfolio (1,000) - Gains on sale of loans held for sale, net (429) (271) Origination of loans held for sale (42,402) (28,046) Proceeds from sale of loans held for sale 41,818 24,014 Increase in other assets (378) (572) Increase in other liabilities 1,122 191 Net cash provided by operating activities 6,614 3,155 Cash flows from investing activities: Proceeds from sales of securities available-for-sale 7,709 - Proceeds from maturities of securities available-for-sale 29,315 73,418 Proceeds from maturities of securities held-to-maturity 140 580 Purchases of securities available-for-sale (121,978) (60,460) Net decrease in loans 50,446 5,139 Purchases of premises and equipment (1,278) (377) Proceeds from sales of other real property owned 1,459 341 Net cash (used in) provided by investing activities (34,187) 18,641 Cash flows from financing activities: Net increase in deposits 100,499 25,409 Decrease in repurchase agreements (12,947) (12,782) Repayment of short term FHLB advances - (10,000) Proceeds from long term debt - 5,000 Repayment of long term debt (13,000) (3,000) Proceeds from issuance of common stock 480 800 Proceeds from issuance of preferred stock 22,635 - Purchase of treasury stock (1,321) (3,665) Dividends paid on common stock (1,521) (1,553) Net cash provided by financing activities 94,825 209 Increase in cash and cash equivalents 67,252 22,005 Cash and cash equivalents at beginning of period 86,643 31,123 Cash and cash equivalents at end of period $153,895 $53,128 Six months ended June 30, 2009 2008 Supplemental disclosures of cash flow information Cash paid during the period for: Interest $ 8,372 $ 11,298 Income taxes 3,531 4,022 Supplemental disclosures of noncash investing and financing activities Loans transferred to other real estate owned 1,159 1,506 Dividends reinvested in common stock 807 824 Net tax benefit related to option and deferred compensation plans 95 355 See accompanying notes to unaudited condensed consolidated financial statements. Notes to Consolidated Financial Statements (unaudited) Basis of Accounting and Consolidation The unaudited condensed consolidated financial statements include the accounts of First Mid-Illinois Bancshares, Inc. (“Company”) and the following wholly-owned subsidiaries: Mid-Illinois Data Services, Inc. (“MIDS”), The Checkley Agency, Inc. (“Checkley”), and First Mid-Illinois Bank & Trust, N.A. (“First Mid Bank”).All significant intercompany balances and transactions have been eliminated in consolidation.The financial information reflects all adjustments which, in the opinion of management, are necessary for a fair presentation of the results of the interim periods ended June 30, 2009 and 2008, and all such adjustments are of a normal recurring nature.Certain amounts in the prior year’s consolidated financial statements have been reclassified to conform to the June 30, 2009 presentation and there was no impact on net income or stockholders’ equity.The results of the interim period ended June 30, 2009 are not necessarily indicative of the results expected for the year ending December 31, 2009. The Company operates as a one-segment entity for financial reporting purposes. The 2008 year-end consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles. The unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X and do not include all of the information required by U.S. generally accepted accounting principles (“GAAP”) for complete financial statements and related footnote disclosures although the Company believes that the disclosures made are adequate to make the information not misleading.These financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2008 Annual Report on Form 10-K. Website The Company maintains a website at www.firstmid.com. All periodic and current reports of the Company and amendments to these reports filed with the Securities and Exchange Commission (“SEC”) can be accessed, free of charge, through this website as soon as reasonably practicable after these materials are filed with the SEC. Stock Plans At the Annual Meeting of Stockholders held May 23, 2007, the stockholders approved the First Mid-Illinois Bancshares, Inc. 2007 Stock Incentive Plan (“SI
